Case 12-46664        Doc 84     Filed 12/28/18     Entered 12/28/18 13:16:51          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 46664
         Cheryl R Hammock

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/28/2012.

         2) The plan was confirmed on 01/29/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/29/2013.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2018.

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 71.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-46664             Doc 84         Filed 12/28/18    Entered 12/28/18 13:16:51                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $36,312.00
           Less amount refunded to debtor                                $674.97

 NET RECEIPTS:                                                                                          $35,637.03


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,492.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,471.28
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,963.78

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AmeriLoan                               Unsecured         400.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC                    Unsecured           0.00        932.73          932.73        482.54         0.00
 Bayview Loan Servicing                  Unsecured         200.00           NA              NA            0.00        0.00
 Capital One                             Unsecured         458.00           NA              NA            0.00        0.00
 Capital One Auto Finance                Unsecured     11,431.00     11,829.88        11,829.88      6,136.83         0.00
 Capital One Bank                        Unsecured      6,105.00       6,105.80        6,105.80      3,167.43         0.00
 Cash King Loans                         Unsecured         175.00           NA              NA            0.00        0.00
 Cashnet USA                             Unsecured         400.00           NA              NA            0.00        0.00
 Cavalry Portfolio Services LLC          Unsecured         469.00        469.77          469.77        243.03         0.00
 Cbe Group                               Unsecured         157.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured           0.00      1,769.00        1,769.00        915.19         0.00
 Eastside Lenders                        Unsecured         250.00           NA              NA            0.00        0.00
 Federal National Mortgage Association   Secured      116,308.00    115,885.49       115,885.49           0.00        0.00
 Federal National Mortgage Association   Unsecured           0.00        916.92          916.92        474.37         0.00
 Illinois Bell Telephone Company         Unsecured           0.00        284.91          284.91        147.40         0.00
 Illinois Bell Telephone Company         Unsecured            NA          10.63           10.63           3.44        0.00
 Illinois Tollway                        Unsecured      4,740.00       5,234.70        5,234.70      2,715.54         0.00
 Ingalls Memorial Hospital               Unsecured           0.00        558.69          558.69        289.04         0.00
 Internal Revenue Service                Priority       1,742.60       1,742.88        1,742.88      1,742.88         0.00
 Internal Revenue Service                Unsecured           0.00          0.01            0.01           0.01        0.00
 Liberty Group LLC                       Unsecured         270.00           NA              NA            0.00        0.00
 Municipal Collections Of America        Unsecured         600.00        600.00          600.00        310.41         0.00
 One Click Cash                          Unsecured         200.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured            NA         396.79          396.79        205.28         0.00
 Receivables Performanc                  Unsecured         951.00           NA              NA            0.00        0.00
 Regional Acceptance Corp                Unsecured            NA          67.87           67.87          35.11        0.00
 Regional Acceptance Corp                Secured        6,712.00       6,779.87        6,712.00      6,712.00    2,635.15
 Seventh Avenue                          Unsecured         166.00           NA              NA            0.00        0.00
 Spot On Loans                           Unsecured         200.00        335.00          335.00        108.44         0.00
 Village of Riverdale                    Secured        4,349.16           0.00        4,349.16      4,349.16         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-46664        Doc 84      Filed 12/28/18     Entered 12/28/18 13:16:51             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $115,885.49              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $6,712.00          $6,712.00           $2,635.15
       All Other Secured                                  $4,349.16          $4,349.16               $0.00
 TOTAL SECURED:                                         $126,946.65         $11,061.16           $2,635.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,742.88          $1,742.88              $0.00
 TOTAL PRIORITY:                                          $1,742.88          $1,742.88              $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,512.70         $15,234.06              $0.00


 Disbursements:

         Expenses of Administration                             $4,963.78
         Disbursements to Creditors                            $30,673.25

 TOTAL DISBURSEMENTS :                                                                     $35,637.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/28/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
